Our examination of the proofs leads us to the conclusion that the facts developed bring the case within the principal established by this court in cases of similar character, notably,Russ Distributing Corp. v. Lichtman, 111 N.J. Law 21; DomesticElectric Co. v. Mezzaluna, 109 N.J. Law 574, and Lumpkin v.Holland Furnace Co., 118 N.J. Eq. 313.
The decree is affirmed.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, LLOYD, CASE, BODINE, DONGES, HEHER, PERSKIE, VAN BUSKIRK, HETFIELD, DEAR, WELLS, JJ. 13.
For reversal — None. *Page 12